J-S71011-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JAYSON CHAMBERS                       :
                                       :
                   Appellant           :   No. 739 EDA 2019

         Appeal from the PCRA Order Entered February 15, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0911081-2003

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JAYSON CHAMBERS                       :
                                       :
                   Appellant           :   No. 740 EDA 2019

         Appeal from the PCRA Order Entered February 15, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0911091-2003

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JAYSON CHAMBERS                       :
                                       :
                   Appellant           :   No. 746 EDA 2019

         Appeal from the PCRA Order Entered February 15, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-1109611-2004

BEFORE: BOWES, J., MURRAY, J., and McLAUGHLIN, J.
J-S71011-19


MEMORANDUM BY BOWES, J.:                                 FILED APRIL 22, 2020

       Jayson Chambers appeals from the dismissal of his Post-Conviction

Relief Act (“PCRA”) petition. After careful review, we affirm.

       This Court previously summarized the relevant factual history of these

cases as follows:

       . . . . Between the summer of 2000 and December 2002,
       [A]ppellant, approximately [thirty] years of age, sexually abused
       A.L. . . ., C.E. . . ., and A.R. . . ., all minors under the age of 16.

              A.L. resided with [A]ppellant for about three years, from age
       eight to age eleven. During that time, A.L. slept in the same room
       as [A]ppellant and his two other children.1                Appellant
       inappropriately touched A.L. when she was [eleven] years old.
       During the act, [A]ppellant unzipped and pulled down A.L.’s pants,
       pulled down her underwear, and completely undressed himself.
       Thereafter, [A]ppellant sexually abused A.L., forcibly penetrating
       her vagina with his penis while groping her breasts. He continued
       the assault despite her cries and pleas to cease. A.L. testified that
       she refrained from immediately telling someone because
       [A]ppellant threatened to kill her. She felt justified in this belief
       because [A]ppellant had physically assaulted her on numerous
       occasions, sometimes using an extension cord. Appellant’s son
       testified that he witnessed A.L. lying on the bed while [A]ppellant
       hovered over her unclothed, and that [A]ppellant also had
       physically abused him. Appellant eventually asked A.L. to leave
       his residence and return to her mother because of a sexual abuse
       allegation lodged against him by C.E.

              C.E., A.L.’s sister, testified that [A]ppellant inappropriately
       touched her on two separate occasions. On both occasions, she
       was visiting for the weekend to spend time with her sister. The
       first time [A]ppellant touched her breasts. During the second
       instance of abuse, he placed his hands underneath her shirt and
____________________________________________


1 Appellant’s two children share the same initials. Therefore, for ease of
identification we refer to them, in order of age, as J.C. and J.C.2. See N.T.
Jury Trial Transcript, 12/6/04, at 40 (indicating the dates of birth of J.C. and
J.C.2).

                                           -2-
J-S71011-19


      groped her breasts while standing behind her and penetrated her
      vaginally with his fingers. C.E. later relayed these events to her
      aunt and mother.

             A.R., [A]ppellant’s cousin, testified her first sexual
      relationship with [A]ppellant ensued around November 2012.5
      She testified that she considered [A]ppellant her best friend prior
      to the sexual abuse. On the first occasion, [A]ppellant pushed
      A.R. down on the bed, pulled her pants and underwear down, and
      forcibly penetrated her vagina. She testified that despite her
      cries, [A]ppellant persisted. A.L. and [A]ppellant’s son testified
      they witnessed [A]ppellant having sexual intercourse with A.R.
      Appellant engaged in sexual intercourse a second time with A.R.
      and she testified she cried “hysterically, like loud” this time.6 As
      a result of one of these sexual encounters, A.R. became
      impregnated and delivered a baby boy on September 23, 2003.7
      A.R. did not immediately disclose the identity of the father to her
      family.    Over objection, A.R. testified she fears [A]ppellant
      because he physically abused her on numerous occasions and
      choked her mother during a disagreement.
             _______
             5 During direct examination A.R. testified the first time

             she engaged in sex with [A]ppellant was in December
             2002, however, during cross-examination she
             testified that the sexual encounter actually occurred
             in November 2002.

            6 Appellant resided with A.R. and her family at the
            time of this assault.

            7 DNA tests later confirmed [A]ppellant is the father
            of the child.

Commonwealth v. Chambers, 959 A.2d 458 (Pa.Super. 2008) (unpublished

memorandum) (“Chambers II”) (citations to the record omitted).

      Appellant was arrested and charged with various sexual offenses as to

all three minors. Appellant waived his right to a jury trial and proceeded to a

bench trial.    At trial, all three victims testified and DNA evidence was

introduced that Appellant was the father of A.R.’s baby. At the conclusion of

                                     -3-
J-S71011-19


the trial, the court found Appellant guilty of rape, indecent assault, and

endangering the welfare of a child as to A.L.; indecent assault as to C.E.; and

statutory sexual assault as to A.R.            On March 30, 2005, Appellant was

sentenced to an aggregate term of fifteen to thirty years of incarceration.

Appellant filed post-sentence motions, which were denied, and a timely notice

of appeal.     After Appellant failed to timely comply with the trial court’s

Pa.R.A.P. 1925(a) order, we dismissed the appeal. See Commonwealth v.

Chambers, 913 A.2d 939 (Pa.Super. 2006) (“Chambers I”) (unpublished

memorandum).2

       On July 17, 2007, Appellant filed a PCRA petition requesting the

reinstatement of his direct appeal rights nunc pro tunc, which the PCRA court

granted. On appeal, Appellant challenged the trial court’s consolidation of the

charges against him; its allowance of A.R.’s testimony regarding Appellant’s

physical abuse as an explanation for her delay in reporting the abuse; and

that the rape, endangering the welfare of a minor, and two indecent assault

verdicts were against the weight of the evidence.         We rejected Appellant’s

arguments and affirmed his judgment of sentence.             See Chambers II,

supra. After another successful PCRA petition seeking the reinstatement of

appellate rights, Appellant filed a petition for allowance of appeal nunc pro




____________________________________________


2While the direct appeal was pending, Appellant filed a pro se PCRA petition
which was dismissed.

                                           -4-
J-S71011-19


tunc, which was denied. See Commonwealth v. Chambers, 78 A.3d 1089

(Pa. 2013) (“Chambers III”).

      On June 27, 2014, Appellant filed a timely pro se PCRA petition in which

Appellant raised numerous allegations of trial counsel, appellate counsel, and

PCRA counsel ineffectiveness. Additionally, he alleged the discovery of new

evidence that would exonerate him in the form of a witness recantation.

Finally, he listed a multitude of alleged instances of prosecutorial misconduct

and attached numerous exhibits. On January 22, 2018, following years of

litigation and changes of counsel, Appellant, through Peter Levin, Esquire, filed

an amended PCRA petition raising the issues alleged by Appellant in his pro

se petition. After the Commonwealth filed a motion to dismiss, the PCRA court

issued notice of its intent to dismiss the petition as meritless and without a

hearing. On February 15, 2019, the PCRA court dismissed the PCRA petition.

This timely appeal followed.     Appellant was not ordered to file a Pa.R.A.P.

1925(b) statement; however, the PCRA court did file a Rule 1925(a) opinion.

      Appellant raises four issues, which we have reordered for ease of

disposition:

      I.       Whether the court erred in not granting relief on the PCRA
               petition alleging counsel was ineffective.

      II.      Whether the court erred in not granting relief on the PCRA
               petition due to newly discovered evidence.

      III.     Whether the court erred in not granting relief on the PCRA
               petition alleging prosecutorial misconduct.




                                      -5-
J-S71011-19


      IV.   Whether the court erred in denying the Appellant’s PCRA
            petition without an evidentiary hearing on the issues raised
            in the amended PCRA petition regarding trial counsel’s
            ineffectiveness.

Appellant’s brief at 10.

      We begin with a discussion of the pertinent legal principles. Our “review

is limited to the findings of the PCRA court and the evidence of record,” and

we do not “disturb a PCRA court’s ruling if it is supported by evidence of record

and is free of legal error.” Commonwealth v. Rykard, 55 A.3d 1177, 1183

(Pa.Super. 2012).     Similarly, “[w]e grant great deference to the factual

findings of the PCRA court and will not disturb those findings unless they have

no support in the record. However, we afford no such deference to its legal

conclusions.” Id.   “[W]here the petitioner raises questions of law, our

standard of review is de novo and our scope of review is plenary.” Finally, we

“may affirm a PCRA court’s decision on any grounds if the record supports it.”
Id.

      Appellant’s first claim contains two sub-parts, alleging trial and appellate

counsel ineffectiveness.    In reviewing claims of ineffective assistance of

counsel, counsel is presumed to be effective, and a PCRA petitioner bears the

burden of proving otherwise. See Commonwealth v. Becker, 192 A.3d 106,

112 (Pa.Super. 2018). To do so, a petitioner must plead and prove that: (1)

the legal claim underlying his ineffectiveness claim has arguable merit; (2)

counsel’s decision to act (or not) lacked a reasonable basis designed to




                                      -6-
J-S71011-19


effectuate the petitioner’s interests; and (3) prejudice resulted. Id.    The

failure to establish any of the three prongs is fatal to the claim. Id. at 113.

      In his first sub-claim, Appellant alleges that direct appeal counsel was

ineffective in the manner that he litigated certain weight-of-the-evidence

issues on appeal.     See Appellant’s brief at 21-24.      Specifically, Appellant

argues that the outcome of the direct appeal would have been different if

counsel   had   included   weight   of    the   evidence   claims   regarding   the

inconsistencies between the testimony of A.L. and J.C. regarding the dates

and locations of the assaults, and the absence of any physical evidence to

support A.L.’s testimony that Appellant physically assaulted her with an

extension cord. Id.

      By way of background, direct appeal counsel included a claim that the

convictions regarding A.L. were against the weight of the evidence because

the medical records, school records, and testimony of the witnesses failed to

corroborate the traumatic effects of the abuse described by A.L. As a result,

the Commonwealth contends that this claim is a thinly-veiled attempt to re-

litigate the previously unsuccessful challenge to the weight of the evidence by

slightly altering the attack on A.L.’s credibility. See Commonwealth’s brief at

15; see also 42 Pa.C.S. § 9543(a)(3) (in order to be eligible for PCRA relief,

the allegation of error must not have been previously litigated). The PCRA

court agreed, rejecting the current weight of the evidence claim. See PCRA

Court Opinion, 4/29/19, at 8-10.


                                         -7-
J-S71011-19


      The record supports the PCRA court’s conclusion that the trial court

expressly found A.L’s testimony credible in spite of the inconsistencies

Appellant points to here, rendering an additional appellate challenge on these

grounds meritless. See Commonwealth v. Hannibal, 156 A.3d 197, 217

(Pa. 2016) (“[C]ounsel cannot be deemed ineffective for failing to raise a

meritless claim.”). During closing argument, trial counsel specifically argued

that Appellant should be acquitted on the basis that there were inconstancies

between all of the victims’ statements from when they were initially made, to

the preliminary hearing, and then at trial as to when and where the assaults

happened. See N.T. Jury Trial, 12/16/04, at 90-92. The trial court agreed

that inconsistencies existed, even giving an example that one victim testified

that an assault happened on a day that it could not have occurred because

Appellant was still in prison. Id. at 92. Despite these inconsistencies, the

court still found the victims’ testimonies to be the most persuasive evidence

in the case:

      [Trial Court]:    But, again, you know, you’re not talking about
                        – you know, I had a case in which the defendant
                        was in prison, okay, and the period that was
                        involved definitely convinced me that he
                        couldn’t have done it; so, as a result thereof, he
                        was found not guilty.

                        Here we have a youngster talking about – and
                        she testified on the witness stand, “Well, it was
                        about this time.” And it’s not a question of he
                        was off [sic]–she was off ten months, a year, a
                        year and a half. She was off, what, about a
                        month, a month and a half, two months. You


                                     -8-
J-S71011-19


                         know, so that’s the – again, I’m telling you
                         what’s going to influence me and what’s not.

      [Trial Counsel]:   Right. But—

      [Trial Court]:     That’s not going to influence me.

N.T. Jury Trial, 12/16/04, at 92-93.

      After the Court announced its verdict, Appellant immediately uttered,

“[t]his is crazy.” Id. at 99. The court responded to Appellant’s comment by

offering an explicit explanation as to why it found A.L. and J.C.’s testimonies

so convincing:

      Sir, I sat right over there and I watched that young lady testify –

      ....

      I saw that little girl testify and I watched her like a hawk, okay.
      And let me tell you something, that little girl came across very,
      very candidly. She came across very, very candidly. In fact, I
      watched her. And that’s why I sit over there, because over here
      I can’t see her face. And I don’t know how any judge could
      determine the demeanor – because that’s one of the factors that
      I have to take into consideration, is the demeanor of a witness. If
      I sit over here and see the back of her head, you got a perfect
      right later on to go up to the Superior Court and say, “The judge
      didn’t do his job right, because he didn’t see what that little girl’s
      – what her actions were when she was testifying, he could only
      see her head.”

      And I watched your son very, very closely. And with that boy
      there might have been some inconsistencies there, yes. But let
      me tell you something, I’m convinced that he saw what he saw.

      And so it’s because of all those reasons I just stated, sir.
Id. at 99-101.




                                       -9-
J-S71011-19


         Here, the trial court plainly found A.L. and J.C.’s testimony convincing.

To the extent there were inconsistencies in A.L.’s testimony, the trial court

was free to weigh the evidence and resolve those inconsistencies in A.L.’s

favor.     See Widmer, supra.       Given the trial court’s findings, Appellant’s

previously unsuccessful appellate challenge to A.L.’s credibility, and our

narrow standard of review, Appellant has not convinced us that the PCRA court

incorrectly concluded that his claim lacks arguable merit.       Accordingly, no

relief is due.

         In his second sub-claim, Appellant alleges that trial counsel was

ineffective for failing to interview Appellant’s son J.C.2, the victims’ aunt Mia

Granger, and various unnamed DHS employees. See Appellant’s brief at 24-

27. He also attacks trial counsel’s failure to call these witnesses to testify on

his behalf. Id. In order to prevail on an ineffective assistance claim for failing

to call a witness, a petitioner must show that: (1) the witness existed; (2)

the witness was available to testify for the defense; (3) counsel knew of, or

should have known of, the existence of the witness; (4) the witness was willing

to testify for the defense; and (5) the absence of the testimony of the witness

was so prejudicial as to have denied the defendant a fair trial.             See

Commonwealth v. Johnson, 966 A.2d 523, 536 (Pa. 2009). Thus, counsel

will not be found ineffective for failing to call a witness unless the petitioner

can show that the witness’s testimony would have been helpful to the defense.

See Commonwealth v. Snead, 45 A.3d 1096, 1109 (Pa. 2012).


                                       - 10 -
J-S71011-19


      In its opinion, the PCRA court gave a thorough explanation for denying

all three of Appellant’s allegations regarding counsel’s alleged failures to call

witnesses:

             In the case at bar, [Appellant] claims that [t]rial [c]ounsel
      was ineffective for failing to interview two witnesses. [Appellant]
      claims that trial counsel failed to interview [Appellant’s] son
      [J.C.2], and [A.L. and C.E.’s] aunt, Mia Granger. However,
      [Appellant] failed to state the information these witnesses had
      that would have assisted [Appellant] or changed the outcome of
      the trial. Nothing is known about the content of the prospective
      testimony from either witness, therefore [Appellant] is unable to
      carry his burden to demonstrate that the absence of these
      witnesses’ testimony was so prejudicial as to have denied
      [Appellant] a fair trial.

            Furthermore, [Appellant] is incorrect that trial counsel failed
      to reach out to Granger. During closing arguments, trial counsel
      stated the following:

                   And certainly there has been no testimony from
             the aunt, Mia Granger, Your Honor. And, rest assured,
             we have made every effort to locate her, Judge. We
             have made every effort to locate her. But that’s just
             the way things turned out.

      Clearly, trial counsel made the attempt to contact this witness.
      This witness apparently made herself unavailable, which may be
      because she was not willing to testify at trial.

            Moreover, [Appellant] claims that trial counsel should have
      interviewed employees of the Philadelphia Department of Human
      Services (“DHS”) concerning the homicide of a young girl by
      [Appellant’s] brother, Jerry. According to [Appellant], he was
      charged with the instant sexual assaults because his brother
      would not lie on behalf of DHS in his own homicide case in which
      Jerry was convicted of murdering his niece by beating her to
      death.      [Appellant] presented mere speculation without
      evidentiary support. Additionally, trial counsel could not have
      interviewed any of the DHS workers involved in Jerry Chambers’s
      unrelated homicide of his niece because [Appellant] was not a
      party to its investigation and DHS’s work is confidential. On top

                                     - 11 -
J-S71011-19


       of that, any evidence involving the homicide trial or investigation
       of [Appellant’s] brother would not have been admissible at trial in
       this case because it is completely irrelevant.

PCRA Court Opinion, 4/29/19, at 7-8 (citations and unnecessary capitalization

omitted).

       As the PCRA court observed, Appellant has not shown that any of these

witnesses were available and willing to testify, or that if their testimony was

admitted, it would have been helpful to the defense. A review of his pro se

and amended petitions also reveals that he has never provided certifications

for these witnesses, despite requesting an evidentiary hearing.3 Nonetheless,

Appellant argues that J.C.2 and Mia Granger’s testimony “would have been

beneficial” to his defense. See Appellant’s brief at 24. However, he does not

name any DHS witnesses or proffer what this alleged testimony might have

revealed. Further, without certifications pursuant to 42 Pa.C.S. § 9545(d)(1),

he would not have been able to call these witnesses to testify at an evidentiary

hearing even if they were available and willing to testify. Accordingly, we find


____________________________________________


3 In order to call witnesses at a PCRA hearing, a petitioner must first submit
witness certification forms prior to the hearing. More specifically, the PCRA
requires:

       Where a petitioner requests an evidentiary hearing, the petition
       shall include a signed certification as to each intended witness
       stating the witness’s name, address, date of birth and substance
       of testimony.      Failure to substantially comply with the
       requirements of this paragraph shall render the proposed
       witness’s testimony inadmissible.

42 Pa.C.S. § 9545(d)(1).

                                          - 12 -
J-S71011-19


that the PCRA court did not abuse its discretion in concluding that Appellant

had failed to demonstrate that trial counsel was ineffective. Accord Snead,

supra.

        Next, Appellant alleges that he has uncovered evidence that exonerates

him. See Appellant’s brief at 28-31. In order to obtain relief on an after-

discovered evidence claim, a petitioner must demonstrate that: (1) the

evidence has been discovered after trial and it could not have been obtained

at or prior to trial through reasonable diligence; (2) the evidence is not

cumulative; (3) it is not being used solely to impeach credibility; and (4) it

would    likely   compel   a   different   verdict.   See   Commonwealth     v.

Washington, 927 A.2d 586, 595-96 (Pa. 2007).

        By way of background, the investigation that led to the charges against

Appellant arose from an interview of J.C. by a homicide detective who was

investigating Appellant’s brother Jerry. See N.T. Jury Trial, 12/6/04, at 36-

38; see also N.T. Jury Trial, 12/16/04, at 71-78. During the course of the

interview, J.C. spontaneously volunteered that he had seen Appellant have

sex with A.L. and A.R. The homicide unit passed this information on to the

special victims unit, which sent a detective to interview A.L. at her elementary

school. During the interview, A.L. disclosed that Appellant had sexually and

physically assaulted her and her sister, C.E. The detective than proceeded to

interview C.E. and A.R. separately. Both of them confirmed that they were

sexually assaulted by Appellant. Additionally, A.R. confirmed that Appellant


                                       - 13 -
J-S71011-19


was the father of her baby, which DNA testing later corroborated. At trial,

J.C., A.L., C.E., and A.R. all testified about Appellant’s sexual and physical

abuse.

      Appellant’s after-discovered evidence claim is derived from a letter that

J.C. wrote to Appellant’s brother, Jerry Chambers, recanting a statement that

he made in Jerry Chambers’ separate trial for murder. In the letter, J.C. states

that he never saw his uncle physically assault anyone, but was enticed to lie

by agents of the Commonwealth with promises of a better life.                   See

Appellant’s brief at 29. However, J.C. does not recant his eyewitness accounts

of Appellant’s sexual assaults of A.L. and A.R. While Appellant acknowledges

that this letter does not reference or concern his case, he nonetheless argues

that because J.C. was the “most important witness for the Commonwealth” in

his trial and this letter “proves the point that his son was told to lie in general,”

it would have provided powerful impeachment evidence in his own case. Id.

at 27, 30.

      The Commonwealth counters that Appellant has not uncovered new

evidence.    Instead, the Commonwealth asserts that Appellant has only

provided “speculation” that his son may have testified inaccurately at trial.

See Commonwealth’s brief at 18. Even if this letter is considered evidence,

the Commonwealth argues that Appellant has failed to show that it would be

used for anything more than impeachment. Id.   The PCRA court agreed,

finding that Appellant had failed to adequately develop this claim, and that


                                       - 14 -
J-S71011-19


the evidence against him was so overwhelming that this impeachment

testimony would not have changed the outcome of the trial. See PCRA Court

Opinion, 4/29/19, at 11-12. We concur.

      Appellant’s claim is frivolous and deficiently pled.        Importantly,

Appellant concedes that J.C. does not even refer to Appellant’s case in the

letter. See Appellant’s brief at 30. Simply put, an unsworn letter recanting

testimony in a different case, does not constitute a recantation in this case.

Furthermore, Appellant plainly states that he seeks to use this evidence solely

for the purposes of impeachment. Id.    Even if Appellant had presented

recantation testimony relevant to this case - which he did not do - his

challenge still would have been unsuccessful. See, e.g., Commonwealth v.

Moore, 633 A.2d 1119, 1136 (Pa. 1993) (rejecting witness’s statement

against penal interest as reliable after-discovered evidence, where sole

purpose of statement was to impeach testimony connecting defendant to

crime). Accordingly, we discern no abuse of discretion in the PCRA court’s

determination that Appellant’s claim failed to meet the after-discovered

evidence requirements. No relief is due.

      In his third claim, Appellant lists eleven instances         of alleged

prosecutorial misconduct by referring to eleven exhibits. See Appellant’s brief

at 31-32.   However, these exhibits were not attached to Appellant’s PCRA

petition, and he has not included them in any submissions to this Court. While

Appellant has detailed what each exhibit prospectively contains, he has not


                                    - 15 -
J-S71011-19


offered any explanation as to how any of these exhibits amounts to

prosecutorial misconduct, or why copies of this documentation were never

adduced. Consequently, the PCRA court found these claims were waived, both

as “completely undeveloped” and because Appellant did not litigate these

allegations of prosecutorial misconduct on direct appeal.       See PCRA Court

Opinion, 4/29/19, at 10. We agree with the PCRA court that Appellant’s claims

are insufficiently pled; hence, they cannot succeed and dismissal without a

hearing was appropriate.

      In order to succeed on a prosecutorial misconduct claim, Appellant must

prove that the prosecutor’s misconduct violated a constitutionally or

statutorily protected right, such as the Fifth Amendment’s privilege against

compulsory self-incrimination or the Sixth Amendment’s right to a fair trial.

See Commonwealth v. Burno, 94. A.3d 956, 974 (Pa. 2012). In order “[t]o

constitute a due process violation, the prosecutorial misconduct must be of

sufficient significance to result in the denial of the defendant’s right to a fair

trial. The touchstone is the fairness of the trial, not the culpability of the

prosecutor.” Commonwealth v. Spotz, 47 A.3d 63, 97 (Pa. 2012) (internal

citations omitted).

      Here, Appellant has alleged that prosecutorial misconduct occurred and

listed multiple exhibits to support his contentions.      However, he has not

offered any analysis identifying the precise misconduct, or connected that

alleged misfeasance to his list of exhibits.     As such, Appellant’s deficient


                                     - 16 -
J-S71011-19


pleading has deprived us of the ability to discern what his specific allegations

are and we are unable to meaningfully review his claim. Therefore, he has

failed to convince us that the PCRA court erred when it dismissed this claim

as waived.

      In his final allegation of error, Appellant argues that the PCRA court

wrongly denied his request for an evidentiary hearing. See Appellant’s brief

at 18-19.     Without any elaboration, he asserts that he was entitled to an

evidentiary hearing on his ineffective assistance of counsel claims. Id. We

are unpersuaded by Appellant’s boilerplate allegation.

      It is well-settled that “[t]here is no absolute right to an evidentiary

hearing on a PCRA petition, and if the PCRA court can determine from the

record that no genuine issues of material fact exist, then a hearing is not

necessary.” Commonwealth v. Jones, 942 A.2d 903, 906 (Pa.Super. 2008).

In order “to obtain reversal of a PCRA court’s decision to dismiss a petition

without a hearing, an appellant must show that he raised a genuine issue of

fact which, if resolved in his favor, would have entitled him to relief, or that

the   court   otherwise   abused   its   discretion   in   denying   a   hearing.”

Commonwealth v. Hanible, 30 A.3d 426, 452 (Pa. 2011).

      Appellant has done nothing to refute the PCRA court’s conclusion that a

PCRA hearing was unnecessary. See Commonwealth v. Watkins, 108 A.3d
692, 735 (Pa. 2014) (concluding that if an appellant makes no attempt to

identify specifically the “legitimate material factual disputes” that he alleges


                                     - 17 -
J-S71011-19


warranted a hearing, as well as develop relevant argument, his “claim of PCRA

court procedural error cannot succeed”); see also Commonwealth v.

Jones, 912 A.2d 268, 290 (Pa. 2006) (rejecting an appellant’s assertion that

his other claims warranted a hearing when he failed both to identify and argue

with specificity what factual issues remained in contention).

      Accordingly, we cannot find that the PCRA court’s denial of an

evidentiary hearing was an abuse of discretion. See Hanible, supra at 452-

53 (“Appellant has failed to satisfy [his] burden as his reliance on speculation

and failure to assert facts, which, if believed, would support his claim cannot

be equated with a genuine issue concerning a material fact that warrants an

evidentiary hearing”). As such, no relief is due on this claim.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/22/2020




                                     - 18 -